Citation Nr: 0309143	
Decision Date: 05/15/03    Archive Date: 05/27/03

DOCKET NO.  97-32 016A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO)
in Nashville, Tennessee


THE ISSUE

Entitlement to a rating higher than 50 percent for post-
traumatic stress disorder (PTSD).


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARINGS ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

G. Zills, Associate Counsel

INTRODUCTION

The veteran served on active duty from January 1951 to 
January 1954.

This case comes before the Board of Veterans' Appeals (Board) 
from a September 1997 RO rating decision which denied 
entitlement to a rating higher than 50 percent for the 
veteran's service-connected PTSD.  In August 1998, the 
veteran appeared at a hearing before the RO.  In January 
2000, the veteran appeared at a Travel Board hearing.  In 
March 2000, the Board remanded the claim to the RO for 
additional development.  Subsequent to the veteran's hearing 
before the Board, the Board Member holding the hearing 
retired from service for the Board; in March 2003, the 
veteran was sent a letter notifying him that he had a right 
to an additional hearing, but he did not respond within the 
time limit mentioned in the letter; and thus another hearing 
is not indicated.


FINDING OF FACT

The veteran's PTSD is manifested by occupational and social 
impairment with deficiencies in most areas, such as work, 
school, family relations, judgment, thinking, or mood, due to 
various symptoms.


CONCLUSION OF LAW

The criteria for a 70 percent for PTSD have been met.  
38 U.S.C.A. § 1155 (West 2002); 38 C.F.R. § 4.130, Diagnostic 
Code 9411 (2002). 





REASONS AND BASES FOR FINDING AND CONCLUSION

I.  Factual Background

The veteran served on active duty in the Army from January 
1951 to January 1954, including service in Korea.  Review of 
his service medical records indicates no evidence of a 
psychiatric disorder.  Subsequent to service, he was granted 
service connection for residuals of a thyroidectomy and 
related scar.

In January 1990, the veteran was hospitalized, was noted to 
have left true vocal cord paralysis, and underwent surgery 
for a Zenker's diverticulum of the esophagus.  Shortly 
thereafter, he filed a claim for VA non-service-connected 
pension benefits, indicating he became disabled and unable to 
work as of January 1990 due to his recent physical ailments.  
The RO subsequently granted pension benefits effective from 
January 1990, primarily due to the recent non-service-
connected physical ailments.

Medical records from the early to mid 1990s note treatment 
for physical disorders, such as cardiovascular disease, and 
treatment for alcohol abuse.

In November 1995, the veteran was given a VA PTSD 
examination.  He stated that he had recurrent memories from 
Korea which he was haunted by, and also experienced 
flashbacks and insomnia.  He reported that these problems had 
bothered him since service, but he buried himself in his work 
after service and was able to cope with them.  He stated that 
he had been unable to work for the previous six years due to 
his medical condition, and during this time he had been 
unable to cope with his problems.  He further reported being 
tense and hypervigilant, and avoiding war stimuli.  He stated 
that he had been married three times and was separated from 
his present wife.  On examination, he was cooperative and 
pleasant, although slightly anxious.  His affect was 
appropriate, and he had no suicidal or homicidal ideations.  
He had no delusions or hallucinations, and his concentration 
was fair.  His memory was intact, and insight and judgment 
were present.  The examiner's impression was chronic PTSD.  

Social work reports from 1995 and 1996 note the veteran had 
participated in an alcohol treatment program.  It was noted 
he had physical conditions which rendered him unemployable, 
and he was also at retirement age.  He was indicated to have 
been married three times.  He had some communication with 
relatives.  

In March 1996, the RO granted service connection for PTSD, 
assigning a 50 percent rating for the condition.

In March 1997, the veteran submitted his current claim for an 
increased rating for his service-connected PTSD.

In July 1997, the veteran was given a VA PTSD examination.  
He reported that following his separation from service in 
1954, he went to work as a diesel mechanic and field engineer 
for International Harvester from 1954 to 1985, when the 
company went bankrupt.  From 1985 to 1990, he worked for farm 
equipment dealers as a mechanic.  He stated that he had not 
worked since 1990 because of health problems.  His various 
physical ailments were noted.  He had been married three 
times, and was currently single.  It was noted that he had a 
drinking problem in the mid-1990s which had alienated him 
from many of his family members.  Subjectively, the veteran 
reported that he experienced nightmares five or six times a 
week and also experienced flashbacks of his Korean War 
experiences.  He stated that he avoided war stimuli and 
avoided being around people.  He indicated that his PTSD 
began to occur frequently after 1990 when he was no longer 
able to work because of health problems.  He also reported 
sleep difficulties.  On objective examination, his behavior 
was appropriate and relaxed but his speech was loud and 
pressured.  His mood was anxious and depressed, and his 
affect dysphoric but modulated.  He reported having visual 
hallucinations.  He denied delusions, illusions, suicidal 
ideation, obsessions, and compulsions.  He had full 
orientation with above average intelligence, but difficulty 
with long-term memory.  Immediate recall and repetition were 
within normal limits.  No concentration deficit was noted.  
He appeared to have adequate judgment but little insight into 
his condition.  His recent memory was mildly impaired.  The 
examiner's diagnoses included history of alcohol dependence, 
dysthymia, and PTSD with moderate symptoms.  The veteran was 
given a Global Assessment of Functioning (GAF) score of 50 to 
60.

VA outpatient treatment records from January 1998 show the 
veteran complained of having intrusive thoughts about the 
Korean War and also having difficulty sleeping.  He reported 
that he felt down but not suicidal, and also indicated memory 
problems.  He was indicated to have an anxious mood and 
congruent affect, with organized thought process.  He denied 
suicidal and homicidal ideations, delusions, and 
hallucinations.  He was assessed with chronic and moderate 
PTSD.  In May 1998 he reported nightmares and frequent 
thoughts of the Korean War, but noted improvement in his 
sleep.  In October 1998 he reported recurrent nightmares and 
intrusive memories.  He was again assessed with chronic and 
moderate PTSD.

In August 1998, the veteran appeared at a hearing before the 
RO.  He stated that he was occasionally gloomy and had 
trouble concentrating on things.  He said that he got along 
fine with his family members.  He testified that after 
service he was able to deal with his problems by burying 
himself in his work, but since he was no longer working he 
was experiencing difficulty dealing with his problems.  He 
reported experiencing flashbacks four to six times a week.  
He also reported that he often started to do something and 
then would forget what it was he was going to do.  A friend 
of the veteran's testified that he would often become angry 
at her, and that he had difficulty watching war movies 
because they bothered him.  A statement received in August 
1998 from the veteran's friend indicates that the veteran had 
bad nerves and frequently became angry.  He was reported to 
be unable to watch war movies or talk about the Korean War.
 
In January 2000, the veteran testified at a Travel Board 
hearing.  He reported that he did not attend PTSD support 
groups because he did not like to talk about his war 
experiences which he was trying to forget.  He said that he 
took medication to help him sleep.  He indicated that he had 
not worked in the previous ten years because of his medical 
conditions.  He reported that he had difficulty controlling 
his temper and emotions, and in maintaining relationships.  
He testified that he became verbally aggressive with people, 
but was never physically aggressive.  He indicated that he 
lived alone and tried to keep to himself during the day.  He 
reported that he had one female friend, and that he was not 
often in contact with his relatives.  He stated that he went 
to church quite often.  He said that he felt that his PTSD 
had become worse since his last VA PTSD examination in July 
1997.  

Ongoing VA medical records show outpatient care for 
psychiatric symptoms, including use of prescribed medication.  
The veteran also received considerable treatment for physical 
ailments, such as coronary artery bypass surgery for heart 
disease in June 2000.

In February 2001, the 70 year old veteran was given another 
VA PTSD examination.  He reported that he had a female friend 
with whom he spent most of his time.  He indicated that he 
had several friends and attended church regularly, although 
he experienced a lack of enjoyment in most activities except 
for talking with friends.  Subjectively, he reported 
experiencing frequent nightmares and having significant 
difficulty sleeping.  He also indicated that he experienced 
intrusive memories and had a hypersensitive startle response.  
He said that he avoided things which reminded him of war.  He 
reported flashbacks, irritability, and problems with his 
temper.  He stated that he was not physically violent but was 
verbally violent.  He reported that his PTSD symptoms became 
worse after he stopped working in 1990.  On objective 
examination, he was cooperative and pleasant.  He exhibited 
no overt memory deficits.  His thought processes and rate and 
flow of speech were normal.  He described his mood as 
irritable and he appeared mildly depressed with appropriate 
affect.  He reported no suicidal or homicidal thoughts.  He 
had no obsessions or panic attacks.  He reported some anxiety 
and trembling, and described decreased motivation as a 
consequence of his physical limitations.  He was indicated to 
be easily startled.  His judgment appeared adequate, his 
intellectual  functioning was average, and his insight was 
limited.  The examiner noted that the veteran stopped working 
in 1990 due to physical illness, and that his PTSD had become 
worse since then.  Diagnoses on Axis I included PTSD and 
history of alcohol dependence.  The examiner also listed the 
veteran's various physical ailments on Axis III, and 
commented on Axis IV that there were problems related to 
medical conditions and inability to participate in previously 
enjoyed activities.  On Axis IV, the veteran was given a GAF 
score of 50 to 60.  

Ongoing VA medical records dated into 2002 show the veteran 
continued to receive outpatient psychiatric care, including 
medication, for PTSD symptoms such as nightmares, depression, 
etc.  He also received considerable care for physical 
ailments.  A social work evaluation in February 2002 noted 
the veteran was then admitted to a nursing care unit with 
diagnoses of coronary artery disease and chronic obstructive 
pulmonary disease; he required artificial feeding, and he was 
ambulatory when using his IV pole in the hospital; and it was 
noted he would need a long term care facility.  This report 
also noted some psychiatric symptoms, and mentions the 
veteran had contact with a girlfriend and some relatives.

II.  Analysis

The file shows that through correspondence, the rating 
decision, the statement of the case, and the supplemental 
statements of the case, the veteran has been notified of the 
evidence necessary to substantiate his claim for an increase 
in a 50 percent rating for PTSD.  Relevant medical records 
have been obtained and VA examinations have been provided.  
The Board finds that the notice and duty to assist provisions 
of the law have been satisfied.  See 38 U.S.C.A. §§ 5103, 
5103A; 38 C.F.R. § 3.159.  

When rating the veteran's service-connected disability, the 
entire medical history must be borne in mind.  Schafrath v. 
Derwinski, 1 Vet. App. 589 (1991).  However, it is the more 
recent evidence which is generally the most relevant in an 
increased rating claim, as the present level of disability is 
of primary concern.  Francisco v. Brown, 7 Vet. App. 55 
(1994).

Disability evaluations are determined by the application of a 
schedule of ratings which is based on average impairment of 
earning capacity.  Separate diagnostic codes identify the 
various disabilities.  38 U.S.C.A. § 1155; 38 C.F.R. Part 4.

A rating of 50 percent is assigned for PTSD when it results 
in occupational and social impairment with reduced 
reliability and productivity due to such symptoms as 
flattened affect; circumstantial, circumlocutory, or 
stereotyped speech; panic attacks more than once a week; 
difficulty in understanding complex commands; impairment of 
short and long term memory (e.g., retention of only highly 
learned material, forgetting to complete tasks); impaired 
judgment; impaired abstract thinking; disturbances of 
motivation and mood; and difficulty in establishing and 
maintaining effective work and social relationships.  A 
rating of 70 percent is warranted when PTSD results in 
occupational and social impairment with deficiencies in most 
areas, such as work, school, family relations, judgment, 
thinking, or mood, due to such symptoms as: suicidal 
ideation; obsessional rituals which interfere with routine 
activities; speech intermittently illogical, obscure, or 
irrelevant; near-continuous panic or depression affecting the 
ability to function independently, appropriately and 
effectively; impaired impulse control (such as unprovoked 
irritability with periods of violence); spatial 
disorientation; neglect of personal appearance and hygiene; 
difficulty in adapting to stressful circumstances (including 
work or a worklike setting); and inability to establish and 
maintain effective relationships.  A 100 percent evaluation 
is assigned when the attitudes of all contacts except the 
most intimate are so adversely affected as to result in 
virtual isolation in the community; or totally incapacitating 
psychoneurotic symptoms bordering on gross repudiation of 
reality with disturbed thought or behavioral processes 
associated with almost all daily activities such as fantasy, 
confusion, panic and explosions of aggressive energy 
resulting in profound retreat from mature behavior; or 
demonstrably unable to obtain or retain employment.  
38 C.F.R. § 4.130, Diagnostic Code 9411.

With regard to the veteran's occupational status, his last 
employment was in 1990.  He ceased work due to non-service-
connected physical ailments, and he was awarded non-service-
connected pension at that time.  PTSD was not diagnosed until 
later.  However, it does appear that in recent times there 
has been some worsening of PTSD symptoms, accompanying a 
decline in his physical health.  

The most recent VA examination and treatment records indicate 
that the veteran has a lady friend and has several other 
relatives and friends who he enjoys talking to.  Activities 
now appear to be significantly limited by physical ailments, 
although psychiatric symptoms also play a role.

PTSD symptoms reported by the veteran include nightmares, 
flashbacks, difficulty sleeping, intrusive memories, 
hypersensitive startle response, irritability, and avoidance 
of war stimuli.  At his most recent VA examination he 
exhibited no memory deficit and had normal thought processes 
and speech.  He had no suicidal or homicidal thoughts.  He 
had adequate judgment, average intellectual functioning, and 
limited insight.  He has reported anxiety, depression, and 
decreased motivation.  Records show he takes various 
psychiatric medications to help control symptoms.  While the 
veteran only has some of the symptoms listed for the next 
higher rating of 70 percent for PTSD under Code 9411, the 
Board notes that the various psychiatric symptoms listed in 
the percentage categories of the rating schedule are only 
typical symptoms or examples of symptoms found in the level 
of disability for each percentage bracket, and they are not 
all-inclusive symptoms for each percentage bracket.  Mauerhan 
v. Principi, 16 Vet.App. 436 (2002).  

At both the 1997 and 2001 VA examinations, the veteran was 
given a GAF score of "50 to 60."  This covers a broad range 
of estimated psychiatric impairment as set forth in DSM-IV.  
Under DSM-IV, a GAF score of 41 to 50 represents serious 
symptoms (e.g., suicidal ideation, severe obsessional 
rituals, frequent shoplifting) or any serious impairment in 
social, occupational, or school functioning (e.g., no 
friends, unable to keep a job).  A GAF score of 51 to 60 
indicates moderate symptoms (e.g., flat affect and 
circumstantial speech, occasional panic attacks) or moderate 
difficulty in social, occupational, or school functioning 
(e.g., few friends, conflicts with peers or co-workers).  In 
other words, when the veteran is functioning at the low range 
of his assigned GAF score (50) he is estimated by the 
examiner to have serious impairment, and when functioning at 
the high range of his GAF score (60) he is estimated by the 
examiner to have moderate impairment.  The Board notes that 
GAF scores are considered when determining the percentage 
psychiatric rating to be assigned, but they are not 
determinative of that rating; the rating must be assigned 
based on all the evidence concerning occupational and social 
impairment due to the psychiatric disorder.  38 C.F.R. 
§ 4.126; VAOPGCPREC 10-95. 

Based on the totality of the evidence, there is a reasonable 
doubt that the veteran's PTSD more nearly approximated the 
criteria for the next higher rating of 70 percent, rather 
than the criteria for the current rating of 50 percent.  
38 U.S.C.A. § 5107(b); 38 C.F.R. § 4.7.  Resolving doubt in 
the veteran's favor, the Board finds that his PTSD now is 
manifested by occupational and social impairment with 
deficiencies in most areas, such as work, school, family 
relations, judgment, thinking, or mood, due to various 
symptoms.  Consequently, a higher rating of 70 percent for 
PTSD is warranted.  PTSD symptoms do not result in total 
occupational and social impairment, and thus an even higher 
rating of 100 percent for PTSD is not in order.


ORDER

An increased rating to 70 percent for PTSD is granted.



                        
____________________________________________
	L. W. TOBIN
	Veterans Law Judge, Board of Veterans' Appeals

IMPORTANT NOTICE:  We have attached a VA Form 4597 that tells 
you what steps you can take if you disagree with our 
decision.  We are in the process of updating the form to 
reflect changes in the law effective on December 27, 2001.  
See the Veterans Education and Benefits Expansion Act of 
2001, Pub. L. No. 107-103, 115 Stat. 976 (2001).  In the 
meanwhile, please note these important corrections to the 
advice in the form:

?	These changes apply to the section entitled "Appeal to 
the United States Court of Appeals for Veterans 
Claims."  (1) A "Notice of Disagreement filed on or 
after November 18, 1988" is no longer required to 
appeal to the Court.  (2) You are no longer required to 
file a copy of your Notice of Appeal with VA's General 
Counsel.
?	In the section entitled "Representation before VA," 
filing a "Notice of Disagreement with respect to the 
claim on or after November 18, 1988" is no longer a 
condition for an attorney-at-law or a VA accredited 
agent to charge you a fee for representing you.



 

